

117 HRES 28 IH: Expressing the sense of Congress regarding the violent insurrection at the United States Capitol on January 6, 2021.
U.S. House of Representatives
2021-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 28IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Espaillat submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ethics, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of Congress regarding the violent insurrection at the United States Capitol on January 6, 2021.Whereas on the morning of January 6, 2021, President Donald J. Trump attended a rally on the National Mall where he encouraged a crowd of individuals to disrupt the proceedings of Congress to certify the votes of the electoral college for President and Vice President of the United States, stating that he himself would be in attendance;Whereas certain Members of Congress issued statements directly calling on individuals to resort to violence to intervene in the certification of the votes of the electoral college in an attempt to overturn the results of a valid, free, and fair election;Whereas in the months leading up to and following the 2020 Presidential election, President Donald J. Trump rigorously sowed discord, impaired the operations of the United States Postal Service, promoted conspiracy theories, and outright lied to the American public in order to reduce confidence in the integrity of the election and disenfranchise voters;Whereas in the days and weeks following media outlets’ determination that Joseph R. Biden, Jr., had secured the necessary number of electoral votes to be declared President-elect, President Trump, his legal representatives, and dozens of Republican Members of Congress and Senators deliberately attempted to reverse the results of the election in various States and to disenfranchise millions of voters by bringing forth frivolous lawsuits at several levels of the United States judicial system;Whereas due to an utter lack of evidence and legal standing, these lawsuits were swiftly dismissed by dozens of judges, including those nominated by President Donald J. Trump and confirmed by the Senate;Whereas following his decisive defeat in both the November Presidential election and legal efforts that followed, President Donald J. Trump, alongside more than 100 Republican Members of the House of Representatives and a dozen Republican Senators, announced their intent to object to the certification of the votes of certain States’ electors perpetuating baseless claims about the integrity of the election, and encouraged their supporters to descend on the Capitol on January 6, 2021, to stop the steal;Whereas on the afternoon of January 6, 2021, a mob of thousands of domestic terrorists and seditionists engaged in a sustained effort to bypass United States Capitol Police and officers under direction of the Sergeants at Arms of the House and Senate in order to delay and disrupt Congress’ constitutional and statutory duty of certifying the 2020 Presidential election results;Whereas the responding officers from the Sergeants at Arms of the House and Senate, United States Capitol Police, National Guard, and Metropolitan Police Department of the District of Columbia were physically assaulted and threatened with deadly weapons and firearms;Whereas the security preparations by these and other law enforcement agencies were inexplicably and dangerously inadequate to meet the clear and present threat posed to Members of Congress and individuals in the line of succession to the Presidency; andWhereas as a result of this insurrection, two individuals were fatally wounded in the United States Capitol and many others were severely injured: Now, therefore, be itThat it is the sense of Congress that—(1)President Donald J. Trump did knowingly and purposefully incite a violent and unlawful insurrection against the United States;(2)any individual who participated in, aided, or abetted the violent and unlawful insurrection at the United States Capitol on January 6, 2021, should be prosecuted to the fullest extent under the laws of the United States and be brought to justice, and considered ineligible for civil or military office under the United States pursuant to section 3 of the 14th Amendment to the Constitution;(3)for any House Member, Delegate, or Resident Commissioner who participated in, aided, or abetted this violent insurrection, or through their public pronouncements via official or unofficial channels encouraged it, the Committee on Ethics of the House of Representatives should initiate an investigation into whether such Member, Delegate, or Resident Commissioner may have violated the Code of Official Conduct set forth in rule XXIII of the Rules of the House of Representatives and determine the appropriate sanction, up to and including expulsion;(4)for any Senator who participated in, aided, or abetted this violent insurrection, or through their public pronouncements via official or unofficial channels encouraged it, the Select Committee on Ethics of the Senate should conduct a similar investigation and recommend similarly appropriate sanctions; and(5)a commission should be established to investigate all factors leading to the breach of the United States Capitol and the Capitol Complex during this violent insurrection and to provide recommendations to ensure no such events ever occur again.